59 F.3d 167NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Phillip Antonio OWENS, Defendant--Appellant,v.UNITED STATES of America, Plaintiff--Appellee.
No. 94-6829.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 13, 1994.Decided June 22, 1995.

Philip Antonio Owens, Appellant Pro Se.
Sandra Jane Hairston, Asst. U.S. Atty., Greensboro, North Carolina, for Appellee.
Before WIDENER and NIEMEYER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from a magistrate judge's order* denying his motions for a copy of his indictment and for a transcript of grand jury proceedings.  Our review of the record and the magistrate judge's order discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate judge.  United States v. Owens, No. CR-93-50 (M.D.N.C. July 7, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 The order was entered by a magistrate judge pursuant to 28 U.S.C. Sec. 636(b) (1988)